
	

113 S544 IS: Rebuild American Manufacturing Act of 2013
U.S. Senate
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 544
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2013
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the President to develop a comprehensive
		  national manufacturing strategy, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rebuild American Manufacturing Act
			 of 2013.
		2.National
			 manufacturing strategy
			(a)Strategy
			 required
				(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the President shall develop a
			 comprehensive national manufacturing strategy.
				(2)Biennial
			 revisionsNot less frequently
			 than once every 2 years after the date on which the President completes the
			 strategy required by paragraph (1), the President shall revise such
			 strategy.
				(b)Goals of
			 strategyThe President shall
			 include in the national manufacturing strategy required by subsection (a)
			 short- and long-term goals for United States manufacturing, including
			 goals—
				(1)to increase the aggregate number of
			 manufacturing jobs in the United States so that such number is not less than 20
			 percent of the sum of all nonfarm jobs in the United States;
				(2)to identify emerging technologies to
			 strengthen the competitiveness of United States manufacturing in the global
			 marketplace; and
				(3)to strengthen the manufacturing sectors of
			 the United States in which the United States is most competitive in the global
			 economy.
				(c)Information
			 requiredThe national
			 manufacturing strategy required by subsection (a) shall include the
			 following:
				(1)A survey of all persons with headquarters
			 in the United States that maintain manufacturing facilities outside of the
			 United States to identify—
					(A)the categories of products manufactured at
			 such facilities; and
					(B)the number of manufacturing jobs located at
			 such facilities.
					(2)A survey of all Federal agencies that
			 provide assistance to United States manufacturers, including the
			 following:
					(A)The Department of Commerce.
					(B)The Department of Defense.
					(C)The Department of Energy.
					(D)The Department of Labor.
					(E)The Department of the Treasury.
					(F)The Small Business Administration.
					(G)The Office of Management and Budget.
					(H)The Office of Science and Technology
			 Policy.
					(I)The Office of the United States Trade
			 Representative.
					(J)The National Science Foundation.
					(K)Such other Federal agencies as the
			 President considers appropriate.
					(3)A survey of manufacturing goods produced in
			 the United States and where such goods are produced.
				(4)The number of people in the United States
			 employed by manufacturers operating in the United States.
				(5)An evaluation of the global competitiveness
			 of United States manufacturing, including the following:
					(A)A comparison of the manufacturing policies
			 and strategies of the United States with the policies and strategies of other
			 countries, including the countries that are the top 5 trading partners of the
			 United States.
					(B)A comparison of the productivity of each
			 sector of the manufacturing industry in the United States with comparable
			 sectors of manufacturing industries in other countries.
					(d)RecommendationsThe President shall include in the national
			 manufacturing strategy required by subsection (a) recommendations for achieving
			 the goals included in the strategy pursuant to subsection (b). Such
			 recommendations may include proposals as follows:
				(1)Actions to be taken by the President,
			 Congress, State, local, and territorial governments, the private sector,
			 universities, industry associations, and other stakeholders.
				(2)Ways to improve Government policies,
			 coordination among entities developing such policies, and Government
			 interaction with the manufacturing sector, including interagency communications
			 regarding the effects of proposed or active Government regulations or other
			 executive actions on the United States manufacturing sector and its
			 workforce.
				(3)How each Federal agency surveyed under
			 subsection (c)(2) can best support the national manufacturing strategy required
			 by subsection (a).
				(4)Adoption of strategies that have been
			 implemented by other countries and proven successful.
				(e)Submittal of
			 strategyNot later than 180
			 days after the date of the enactment of this Act and each time the President
			 revises under paragraph (2) of subsection (a) the strategy required by
			 paragraph (1) of such subsection, the President shall submit to Congress such
			 strategy.
			
